Mr. Presiding Justice Barnes delivered the opinion of the court. 2. Landlord and tenant, § 257*—allegations necessary to charge landlord for defective gas pipe. In an action by a tenant to recover for damages resulting from gaseous fumes, where the declaration, failed to disclose any defect in the vent pipe or, if one, that it was concealed, or that knowledge of it was chargeable to the landlord, or that it was not discoverable or ascertainable by the tenant, it lacks the elements essential to such a cause of action. 3. Landlord and tenant, § 257*—what a new cause of action. Where an amended declaration sets up the negligence of the landlord in failing to warn or inform the tenant of a defect in demised premises, and the dangers connected therewith, after the landlord knew of them, instead of as previously alleged, the landlord’s failure to use a vent pipe connection for a gas heater, and his permitting its use by the tenant, it constitutes a different cause of action such as is barred by the statute of limitations.